Citation Nr: 1028004	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  03-24 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a cold injury, 
to include joint pain, atrophic skin of the back and legs, hair 
loss of the right leg, and numbness of the legs.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1956 to September 1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 2005, the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The case was remanded 
for additional development in September 2005 and January 2007.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  The evidence demonstrates the Veteran's report of exposure to 
extreme cold weather during a period of overseas service in Korea 
is consistent with the circumstances of his duties in service.

3.  The persuasive medical evidence demonstrates that the 
Veteran's present symptoms in the right lower extremity, 
including joint pain, atrophic skin, hair loss, and numbness, 
developed as a result of a cold injury during active service.

4.  Total body joint pain, left lower extremity numbness, left 
lower extremity and back atrophic skin, and hair loss other than 
to the right lower extremity are not shown to have been manifest 
in service nor to have developed as a result of an established 
event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  The residuals of a cold injury to the right lower extremity, 
to include joint pain, atrophic skin, hair loss, and numbness, 
were incurred as a result of service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  Total body joint pain, left lower extremity numbness, left 
lower extremity and back atrophic skin, and hair loss other than 
to the right lower extremity were not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in letters dated 
in March 2003 and February 2007.  Those letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing 
the sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in March 2006.  The notice requirements pertinent to the 
issue on appeal have been met and all identified and authorized 
records relevant to the matter have been requested or obtained.  
The Board notes that the Veteran's service treatment records are 
unavailable and the record suggests that they may have been lost 
due to fire.  In such cases, there is a heightened duty to assist 
the veteran in developing the evidence that might support his 
claim, which includes the duty to search for alternative medical 
records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
The service department has reported that the Veteran's treatment 
and personnel records are fire-related and in February 2007 
reported that information included in personnel records was the 
type of information that could not be reconstructed from 
alternative sources.  Further attempts to obtain additional 
evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that VA medical opinions 
obtained in this case are adequate as they are predicated on a 
substantial review of the available record and medical findings 
and consider the Veteran's complaints and symptoms.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the issues 
on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA law 
and regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in- service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that a veteran seeking disability benefits must establish 
the existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

The Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issues of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

In this case, the Veteran contends that he has residuals of a 
cold injury sustained during active service in Korea.  In 
statements and personal hearing testimony he described having 
been exposed to severe cold weather in Korea.  He stated he had 
been required to sleep outside and that their tents and air 
mattresses had to be placed on top of snow and ice.  He recalled 
that for two hours each day in one fourteen day period he had 
been ordered to dig a latrine through ice and frozen soil and 
experienced numbness in the legs and feet.

The Veteran's DD Form 214, Report of Transfer or Discharge, shows 
he had over one year and four months of foreign service and that 
he had training in 1957 as a radio and teletype operator.  

A May 2000 private medical report noted findings on a right lower 
extremity arterial examination were suggestive of severe aorto-
iliac arterial occlusive disease.  The study on the left was 
within normal limits.

VA treatment records dated in March 2003 requested a podiatry 
consultation for possible cold injury with numbness on the top of 
the feet and shiny skin and hair loss to the right lower 
extremity.  A December 2003 report noted the Veteran complained 
of numbness and muscle function problems in his right foot he 
believed were related to a frostbite injury in Korea.  It was 
noted there was no history of diabetes mellitus.  The examiner 
noted the protective sensation was slightly decreased with 
decreased muscle strength in the right anterior compartment.  The 
skin was somewhat atrophic and shiny with no hair growth.  The 
diagnosis was right foot neurological deficit.

A VA cold injury protocol examination in September 2009 included 
a diagnosis indicating that there was no historical, clinical, or 
radiological evidence of cold injury.  The examiner also found 
the Veteran's skin and hair growth to the right lower extremity 
were normal, but provided no comments as to the December 2003 VA 
treatment report which noted the skin at that time was somewhat 
atrophic and shiny with no hair growth.  

In February 2010, the Veteran's claims file was reviewed by two 
VA medical specialists, a board-certified neurologist and a 
board-certified vascular surgeon.  The February 2010 VA vascular 
surgeon noted the available record included very limited 
information as to a present vascular problem and that there was a 
notable absence of any physical examination which specifically 
addressed vascular disease.  The examiner stated that weakness 
and diminished pulses were likely due to aortoiliac arterial 
disease in the right leg, but that this disorder was not causally 
related to any cold injury.  It was noted that it was impossible 
to state from the available record whether diminished sensation 
or hypoactive knee/ankle jerk in the right lower extremity was 
related to vascular disease.  The examiner stated, however, that 
he did not believe he was appropriately qualified to render an 
opinion as to any alternative non-vascular etiologies for the 
Veteran's neurologic symptoms.  

The February 2010 VA neurologist's report noted the limited 
information available and questioned the diagnosis of arterial 
occlusive disease based upon the May 2000 ankle-brachial-index 
(ABI) findings noting that medical studies had concluded that ABI 
studies were "relatively insensitive" for documenting the 
progression of lower extremity large vessel occlusive disease.  
It was noted that further testing was necessary to evaluate the 
true nature of arterial occlusive disease and that without 
further testing it was impossible to state whether the ABI tests 
results were false positives or whether the Veteran had Raynaud's 
phenomenon which is a known consequence of cold exposure.  The 
examiner further stated that he was not a vascular surgeon and 
could not comment as to whether it was as likely as not that 
arterial occlusive disease in the right lower extremity was due 
to a service-related cold injury, but that in the absence of 
other diagnoses, such as diabetes, and given the questionable 
nature of the May 2000 findings, the Veteran's symptoms were as 
likely as not a direct consequence of cold injury sustained in 
Korea.

Based upon the evidence of record, the Board finds the Veteran's 
report of exposure to extreme cold weather during a period of 
overseas service in Korea is consistent with the circumstances of 
his duties in service.  38 U.S.C.A. § 1154(a) (West 2002).  The 
persuasive medical evidence in this case demonstrates that the 
Veteran's present symptoms in the right lower extremity, 
including joint pain, atrophic skin, hair loss, and numbness, 
developed as a result of a cold injury during active service.  
Although the evidence of record includes inconsistent physical 
examination findings and etiology opinions, the Board finds the 
February 2010 VA neurologist's opinion to be persuasive as to the 
right lower extremity and places the evidence in this case in 
relative equipoise.  The examiner is shown to have thoroughly 
reviewed the medical evidence of record and to have provided 
adequate rationale based upon a review of medical studies for the 
etiology opinion linking the Veteran's right lower extremity 
symptoms to a cold injury during service in Korea.  Therefore, 
entitlement to service connection to this extent is warranted.

The Board finds, however, that total body joint pain, left lower 
extremity numbness, left lower extremity and back atrophic skin, 
and hair loss other than to the right lower extremity are not 
shown to have been manifest in service nor to have developed as a 
result of an established event, injury, or disease during active 
service.  The medical evidence of record does not indicate such 
symptoms were manifest in service nor that any such symptoms have 
developed as a result of a cold injury during active service.  
Therefore, service connection as to these additional matters is 
not warranted.  The preponderance of the evidence is against 
these specific claims.


ORDER

Entitlement to service connection for the residuals of a cold 
injury to the right lower extremity, to include joint pain, 
atrophic skin, hair loss, and numbness, is granted.

Entitlement to service connection for total body joint pain, left 
lower extremity numbness, left lower extremity and back atrophic 
skin, and hair loss other than to the right lower extremity is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


